MEMORANDUM *
Mitch Medcalf appeals from the district court’s grant of summary judgment in favor of Prison Health Services, Edith Roe, *666Amir Pelic, Larry Hynes, Dr. Robert Hill, and Dr. Jon-eric Baillie (“PHS defendants”). We have jurisdiction under 28 U.S.C. § 1291 and affirm.
Medcalf failed to establish damages. 42 U.S.C. § 1997e(e) requires a prisoner who wishes to bring a federal civil action for mental or emotional injury to make a prior showing of physical injury. The physical injury must be more than de minimis. Oliver v. Keller, 289 F.3d 623, 628 (9th Cir.2002). Medcalf points to no evidence of any physical injury caused by the acts he claims violated his constitutionally protected rights. Therefore, Medcalf has failed to raise a triable issue as to the material fact of damages, essential under § 1983 for his remaining Eighth Amendment claims.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.